        Case 2:20-cv-00819-GJP Document 19 Filed 03/29/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JORGE RODRIGUEZ,

                      Plaintiff,

       v.                                              CIVIL ACTION

THE CITY OF PHILADELPHIA, et al.,                      NO. 20-00819

                      Defendants.


                                      ORDER

      AND NOW, this 29th day of March 2021, upon consideration of the City of

Philadelphia, Commissioner Ross and Officer Scott Schweizer’s Motion to Dismiss for

failure to prosecute (ECF 16), it is ORDERED that the Motion is GRANTED. This

case is DISMISSED with prejudice and the Clerk of Court shall CLOSE it.



                                                    BY THE COURT:



                                                     /s/ Gerald J. Pappert
                                                    ________________________
                                                    GERALD J. PAPPERT, J.
